Exhibit 10.2

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

ASCENT SOLAR TECHNOLOGIES, INC.

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: [—] 2014    Original Principal Amount: U.S. $[—]

FOR VALUE RECEIVED, Ascent Solar Technologies, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [BUYER] or its registered
assigns (“Holder”) the amount set forth above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date (each as defined below), or upon acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and to pay interest (“Interest”)
on any outstanding Principal at the applicable Interest Rate (as defined below)
from the date set forth above as the Issuance Date (the “Issuance Date”) until
the same becomes due and payable, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date, or upon acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Senior Secured Convertible Note
(including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement hereof, this “Note”) is one of an issue of Senior Secured
Convertible Notes issued pursuant to the Securities Purchase Agreement, dated as
of July 18, 2014 (the “Subscription Date”), by and among the Company and the
investors (the “Buyers”) referred to therein, as amended from time to time
(collectively, the “Notes”, and such other Senior Secured Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 32.



--------------------------------------------------------------------------------

1. PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 8. On the Maturity Date, the Company shall pay to the
Holder an amount in cash (excluding any amounts paid in shares of Common Stock
on the Maturity Date in accordance with Section 8) representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as
defined in Section 25(c)) on such Principal and Interest. Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

2. INTEREST; INTEREST RATE.

(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year and twelve 30-day months and shall be
payable in arrears on each Interest Date and shall compound each calendar month
and shall be payable in accordance with the terms of this Note. Interest shall
be paid (i) on each Interest Date occurring on an Installment Date in accordance
with Section 8 as part of the applicable Installment Amount due on the
applicable Installment Date and (ii) with respect to each other Interest Date,
on such Interest Date in cash.

(b) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount on each Conversion Date in accordance with
Section 3(b)(i) or upon any redemption in accordance with Section 12. From and
after the occurrence and during the continuance of any Event of Default, the
Interest Rate shall automatically be increased to fifteen percent (15.0%) per
annum. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.

3. CONVERSION OF NOTES. At any time after the Issuance Date, this Note shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock (as defined below), on the terms and conditions set forth in this
Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall

 

2



--------------------------------------------------------------------------------

pay any and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent (as
defined below)) that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the sum of (x) portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (y) all accrued and unpaid Interest with respect to such portion of
the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest and (z) the applicable Make-Whole
Amount, if any.

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $0.5246, subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within three (3) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 19(b)). On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”) . On or before the third (3rd) Trading Day following the date of receipt
of a Conversion Notice (or such earlier date as required pursuant to the 1934
Act or other applicable law, rule or regulation for the settlement of a trade
initiated on the applicable Conversion Date of such shares of Common Stock
issuable pursuant to such Conversion Notice) (the “Share Delivery Deadline”),
the Company shall (1) provided that the Transfer Agent is participating in The
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion

 

3



--------------------------------------------------------------------------------

Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled. If
this Note is physically surrendered for conversion pursuant to Section 3(c)(iii)
and the outstanding Principal of this Note is greater than the Principal portion
of the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the Holder (or its
designee) a new Note (in accordance with Section 19(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date. In the event of a partial conversion of
this Note pursuant hereto, the Principal amount converted shall be deducted from
the Installment Amount(s) relating to the Installment Date(s) as set forth in
the applicable Conversion Notice. Notwithstanding anything to the contrary
contained in this Note or the Registration Rights Agreement, the Company shall
cause the Transfer Agent to deliver unlegended shares of Common Stock to the
Holder (or its designee) in connection with any sale of Registrable Securities
(as defined in the Registration Rights Agreement) with respect to which the
Holder has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the particular Registration Statement (as defined
in the Registration Rights Agreement) to the extent applicable, after the
effective date of such Registration Statement and prior to the Holder’s receipt
of the notice of a Grace Period (as defined in the Registration Rights
Agreement) and for which the Holder has not yet settled.

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
to issue to the Holder a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s or its designee’s balance
account with DTC for such number of shares of Common Stock to which the Holder
is entitled upon the Holder’s conversion of any Conversion Amount (as the case
may be) (a “Conversion Failure”), and if on or after such Share Delivery
Deadline the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of all
or any portion of the number of shares of Common Stock, or a sale of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock, issuable upon such conversion that the Holder so anticipated
receiving from the Company, then, in addition to all other remedies available to
the Holder, the Company shall, within three (3) Business Days after receipt of
the Holder’s request and in the Holder’s discretion, either: (I) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common

 

4



--------------------------------------------------------------------------------

Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(x) such number of shares of Common Stock multiplied by (y) the lowest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date of the applicable Conversion Notice and ending on the date of such
issuance and payment under this clause (II).

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes and Restricted Principal held by
such holders held by such holders (the “Registered Notes”). The entries in the
Register shall be conclusive and binding for all purposes absent manifest error.
The Company and the holders of the Notes shall treat each Person whose name is
recorded in the Register as the owner of a Note for all purposes (including,
without limitation, the right to receive payments of Principal and Interest
hereunder) notwithstanding notice to the contrary. A Registered Note may be
assigned, transferred or sold in whole or in part only by registration of such
assignment or sale on the Register. Upon its receipt of a written request to
assign, transfer or sell all or part of any Registered Note by the holder
thereof, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 19, provided that if
the Company does not so record an assignment, transfer or sale (as the case may
be) of all or part of any Registered Note within two (2) Business Days of such a
request, then the Register shall be automatically deemed updated to reflect such
assignment, transfer or sale (as the case may be). Notwithstanding anything to
the contrary set forth in this Section 3, following conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Control Account Release (as
defined below) and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion. If the Company does not
update the Register to record such Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Control Account Release and/or
payments (as the case may be) within two (2) Business Days of such occurrence,
then the Register shall be automatically deemed updated to reflect such
occurrence.

 

5



--------------------------------------------------------------------------------

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 24.

(d) Limitations on Conversions.

(i) Beneficial Ownership Limitation. The Company shall not effect the conversion
of any portion of this Note, and the Holder shall not have the right to convert
any portion of this Note pursuant to the terms and conditions of this Note and
any such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of
[4.99][9.99]1% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any convertible
notes or convertible preferred stock or warrants, including the Warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 3(d)(i). For purposes of this Section 3(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act. For
purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the conversion of this Note without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the

 

1  As elected by the Holder on the applicable Issuance Date

 

6



--------------------------------------------------------------------------------

Company or (z) any other written notice by the Company or the Transfer Agent, if
any, setting forth the number of shares of Common Stock outstanding (the
“Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this
Section 3(d)(i), to exceed the Maximum Percentage, the Holder must notify the
Company of a reduced number of shares of Common Stock to be purchased pursuant
to such Conversion Notice. For any reason at any time, upon the written or oral
request of the Holder, the Company shall within one (1) Business Day confirm
orally and in writing or by electronic mail to the Holder the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to the Holder upon conversion of this Note results in the Holder and the
other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Maximum Percentage of the number of outstanding shares of Common
Stock (as determined under Section 13(d) of the 1934 Act), the number of shares
so issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert
this Note pursuant to this paragraph shall have any effect on the applicability
of the provisions of this paragraph with respect to any subsequent determination
of convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 

7



--------------------------------------------------------------------------------

(ii) Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of this Note or otherwise pursuant to the terms of
this Note if the issuance of such shares of Common Stock (taken together with
the issuance of all other shares of Common Stock upon conversion of the Other
Notes or exercise of the Warrants or otherwise pursuant to the terms of the
Notes or the Warrants) would exceed the aggregate number of shares of Common
Stock which the Company may issue upon exercise or conversion (as the case may
be) of the Warrants, the Notes and or otherwise pursuant to the respective terms
thereof without breaching the Company’s obligations under the rules or
regulations of the Principal Market (the number of shares which may be issued
without violating such rules and regulations, the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. Until such approval or such written opinion is obtained, no Buyer
shall be issued in the aggregate, upon conversion or exercise (as the case may
be) of any Notes or any of the Warrants or otherwise pursuant to the terms of
the Notes, shares of Common Stock in an amount greater than the product of
(i) the Exchange Cap as of the Issuance Date multiplied by (ii) the quotient of
(1) the original principal amount of Notes issued to such Buyer pursuant to the
Securities Purchase Agreement on the Closing Date divided by (2) the aggregate
original principal amount of all Notes issued to the Buyers pursuant to the
Securities Purchase Agreement on the Closing Date (with respect to each Buyer,
the “Exchange Cap Allocation”). In the event that any Buyer shall sell or
otherwise transfer any of such Buyer’s Notes, the transferee shall be allocated
a pro rata portion of such Buyer’s Exchange Cap Allocation with respect to such
portion of such Notes so transferred, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee. Upon conversion and exercise in full
of a holder’s Notes and Warrants, the difference (if any) between such holder’s
Exchange Cap Allocation and the number of shares of Common Stock actually issued
to such holder upon such holder’s conversion in full of such Notes and such
holder’s exercise in full of such Warrants shall be allocated, to the respective
Exchange Cap Allocations of the remaining holders of Notes and related Warrants
on a pro rata basis in proportion to the shares of Common Stock underlying the
Notes and related Warrants then held by each such holder of Notes and related
Warrants. At any time on or after the Stockholder Meeting Deadline (as defined
in the Securities Purchase Agreement), in the event that the Company is
prohibited from issuing any shares of Common Stock pursuant to this
Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall pay cash to the
Holder in exchange for the redemption of such portion of the Conversion Amount
convertible into such Exchange Cap Shares at a price (the “Exchange Cap Share
Cancellation Amount”) equal to the sum of (i) the product of (x) such number of
Exchange Cap Shares and (y) the Closing Sale Price on the Trading Day
immediately preceding the date the Holder delivers the applicable Conversion
Notice with respect to such Exchange Cap Shares to the Company and (ii) to the
extent the Holder purchases (in

 

8



--------------------------------------------------------------------------------

an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Exchange Cap Shares, any brokerage
commissions and other out-of-pocket expenses, if any, of the Holder incurred in
connection therewith.

(e) Right of Alternate Conversion.

(i) General.

(1) At any time during any Event of Default Redemption Right Period (as defined
below) (each, an “Alternate Event of Default Conversion Date”), the Holder may,
at the Holder’s option, convert (each, an “Alternate Event of Default
Conversion”) all, or any part of, the Conversion Amount (such portion of the
Conversion Amount subject to such Alternate Conversion, the “Alternate Event of
Default Conversion Amount”) into shares of Common Stock at the Alternate Event
of Default Conversion Price.

(2) At any time during the period commencing on any date the Company issues any
Excluded Preferred Securities in a Dilutive Issuance (assuming, notwithstanding
anything set forth herein, for the purposes of such determination pursuant to
this Section 3(e)(i)(2) that such Excluded Preferred Securities are not Excluded
Securities hereunder)(each, an “Preferred Dilutive Issuance”) in which the New
Issuance Price is less than or equal to $0.24 (as adjusted for stock splits,
stock dividends, recapitalizations and similar events occurring after the
Subscription Date) (each, an “Alternate Preferred Eligibility Date”) through the
sixty-first (61st) consecutive Trading Day (subject to adjustment as provided
below) immediately following such subsequent date (each such subsequent date, an
“Alternate Preferred Tail Period Commencement Date”, and each such sixty-one
(61) consecutive Trading Day period, subject to adjustment as provided below,
each, an “Alternate Preferred Tail Period”) that the quotient of (x) the sum of
the VWAPs of any five consecutive Trading Days after the applicable Alternate
Preferred Eligibility Date, divided by (y) five (5) is greater than $0.4197 (as
adjusted for stock splits, stock dividends, recapitalizations and similar events
occurring after the Subscription Date) (each, an “Alternate Preferred Conversion
Period”), the Holder may, at the Holder’s option, convert (each, an “Alternate
Preferred Conversion”, and together with each Alternate Event of Default
Conversion, each, an “Alternate Conversion”, and each such date of an Alternate
Preferred Conversion, an “Alternate Preferred Conversion Date”, and together
with each Alternate Event of Default Conversion Date, each an “Alternate
Conversion Date”) all, or any part of, the Conversion Amount (such portion of
the Conversion Amount subject to such Alternate Conversion, the “Alternate
Preferred Conversion Amount”, and together with each Alternate Event of Default
Conversion Amount, each an “Alternate Conversion Amount”) into shares of Common
Stock at the lowest New Issuance Price with respect to any Preferred Dilutive
Issuance during such Alternate Preferred Conversion Period (as applicable, the
“Alternate Preferred Conversion Price”, and together with each Alternate Event
of Default Conversion Price, each an “Alternate Conversion

 

9



--------------------------------------------------------------------------------

Price”). Notwithstanding the foregoing, if an Equity Conditions Failure occurs
on any Trading Day during an Alternate Preferred Tail Period, such Alternate
Preferred Tail Period shall be extended until such time as sixty
(60) consecutive Trading Days occur without any Equity Conditions Failure. No
later than the first (1st) Trading Day after (x) each Alternate Preferred
Eligibility Date, (y) the date of each Preferred Dilutive Issuance during any
Alternate Preferred Conversion Period and (z) each Alternate Preferred Tail
Period Commencement Date, as applicable, the Company shall deliver written
notice to the Holder specifying that (A) the applicable Alternate Preferred
Eligibility Date, (B) the Alternate Preferred Conversion Price in effect as of
the date of such notice and (C) if known as of the date of such notice, the
Alternate Preferred Tail Period Commencement Date and Alternate Preferred
Conversion Period. For the avoidance of doubt, all determinations pursuant to
this Section 3(e)(i)(2) shall be made as if the Excluded Preferred Securities
are not Excluded Securities hereunder during the applicable Alternate Preferred
Conversion Period, mutatis mutandis.

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion) by designating
in the Conversion Notice delivered pursuant to this Section 3(e) of this Note
that the Holder is electing to use the Alternate Conversion Price for such
conversion. Notwithstanding anything to the contrary in this Section 3(e), but
subject to Section 3(d), until the Company delivers shares of Common Stock
representing the applicable Alternate Conversion Amount to the Holder, such
Alternate Conversion Amount may be converted by the Holder into shares of Common
Stock pursuant to Section 3(c) without regard to this Section 3(e).

4. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is five (5) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
ten (10) Trading Days after the applicable Effectiveness Deadline (as defined in
the Registration Rights Agreement);

(ii) while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of

 

10



--------------------------------------------------------------------------------

Registrable Securities (as defined in the Registration Rights Agreement) for
sale of all of such holder’s Registrable Securities in accordance with the terms
of the Registration Rights Agreement, and such lapse or unavailability continues
for a period of five (5) consecutive Trading Days or for more than an aggregate
of ten (10) Trading Days in any 365-day period (excluding days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

(iii) the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five
(5) consecutive Trading Days;

(iv) the Company’s notice, written or oral, to any holder of the Notes or
Warrants, including, without limitation, by way of public announcement or
through any of its agents, at any time, of its intention not to comply, as
required, with a request for conversion of any Notes into shares of Common Stock
that is requested in accordance with the provisions of the Notes, other than
pursuant to Section 3(d), or a request for exercise of any Warrants for Warrant
Shares in accordance with the provisions of the Warrants;

(v) (I) after the earlier to occur of (x) the Stockholder Meeting Deadline (as
defined in the Securities Purchase Agreement) and (y) the second Trading Day
after the Stock Split Stockholder Approval Date (as defined in the Securities
Purchase Agreement) (such earlier date, the “Share Reservation Deadline”), at
any time following the tenth (10th) consecutive day that the Holder’s Authorized
Share Allocation (as defined in Section 11(a) below) is less than 150% of the
sum of (A) the number of shares of Common Stock that the Holder would be
entitled to receive upon a conversion of the full Conversion Amount of this Note
(without regard to any limitations on conversion set forth in Section 3(d) or
otherwise) and (B) the number of shares of Common Stock that the Holder would be
entitled to receive upon exercise in full of the Holder’s Warrants (without
regard to any limitations on exercise set forth in the Warrants) and (II) if on
or prior to the Share Reservation Deadline, at any time following the tenth
(10th) consecutive day that the Holder’s Authorized Share Allocation is less
than the product of (A) [100 million] shares of Common Stock (as adjusted for
stock splits, stock dividends, recapitalizations and similar events occurring
after the Subscription Date) and (B) the Holder Pro Rata Amount;

(vi) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least three (3) Trading Days;

 

11



--------------------------------------------------------------------------------

(vii) the Company, on two or more occasions, either (A) fails to cure a
Conversion Failure or a Delivery Failure (as defined in the Warrants) by
delivery of the required number of shares of Common Stock within five
(5) Trading Days after the applicable Conversion Date or Exercise Date (as
defined in the Warrants) (as the case may be) or (B) fails to remove any
restrictive legend on any certificate or any shares of Common Stock issued to
the Holder upon conversion or exercise (as the case may be) of any Securities
acquired by the Holder under the Securities Purchase Agreement (including this
Note) as and when required by such Securities or the Securities Purchase
Agreement, unless otherwise then prohibited by applicable federal securities
laws, and any such failure remains uncured for at least five (5) Trading Days;

(viii) the occurrence of any default under, redemption of or acceleration prior
to maturity of at least an aggregate of $150,000 of Indebtedness (as defined in
the Securities Purchase Agreement) of the Company or any of its Subsidiaries,
other than with respect to any Other Notes;

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

(x) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or

 

12



--------------------------------------------------------------------------------

other similar document adjudging the Company or any Subsidiary as bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation,
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any Subsidiary under any applicable federal, state or foreign law or
(iii) a decree, order, judgment or other similar document appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or any Subsidiary or of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree, order, judgment or other similar document or any
such other decree, order, judgment or other similar document unstayed and in
effect for a period of thirty (30) consecutive days;

(xii) a final judgment or judgments for the payment of money aggregating in
excess of $150,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $150,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty
(30) days of the issuance of such judgment;

(xiii) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $150,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $150,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

(xiv) other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches any representation or
warranty in any material respect (other than representations or warranties
subject to material adverse effect or materiality, which may not be breached in
any respect) or any covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
five (5) consecutive Trading Days;

 

13



--------------------------------------------------------------------------------

(xv) a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Company that either (A) the Equity Conditions are
satisfied, (B) the Financial Tests (as defined in Section 14(r) below) are
satisfied, (C) there has been no Equity Conditions Failure, (D) there has been
no Financial Covenant Failure (as defined in Section 14(r) below) or (E) as to
whether any Event of Default has occurred;

(xvi) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 14 of this Note, except, in the case of a
breach of the Cash Test (as defined in Section 14(r) below), only if such breach
remains uncured for one (1) Trading Day;

(xvii) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

(xviii) any provision of any Transaction Document (including, without
limitation, the Security Documents and the Guaranties) shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document (including, without limitation, the Security
Documents and the Guaranties);

(xix) Any Security Document shall for any reason fail or cease to create a
separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien (as defined in the Securities Purchase
Agreement) on the Collateral (as defined below) in favor of the Collateral Agent
(as defined in the Securities Purchase Agreement) or any material provision of
any Security Document shall at any time for any reason cease to be valid and
binding on or enforceable against the Company or the validity or enforceability
thereof shall be contested by any party thereto, or a proceeding shall be
commenced by the Company or any governmental authority having jurisdiction over
the Company, seeking to establish the invalidity or unenforceability thereof;

(xx) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Company or
any Subsidiary, if any such event or circumstance could have a Material Adverse
Effect; or

(xxi) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

14



--------------------------------------------------------------------------------

(b) Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
within one (1) Business Day deliver written notice thereof via facsimile or
electronic mail and overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default (such earlier date, the “Event of Default Right Commencement
Date”) and ending (such ending date, the “Event of Default Right Expiration
Date”, and each such period, an “Event of Default Redemption Right Period”) on
the twentieth (20th) Trading Day after the later of (x) the date such Event of
Default is cured and (y) the Holder’s receipt of an Event of Default Notice that
includes (I) a reasonable description of the applicable Event of Default, (II) a
certification as to whether, in the opinion of the Company, such Event of
Default is capable of being cured and, if applicable, a reasonable description
of any existing plans of the Company to cure such Event of Default and (III) a
certification as to the date the Event of Default occurred and, if cured on or
prior to the date of such Event of Default Notice, the applicable Event of
Default Right Expiration Date, the Holder may require the Company to redeem
(regardless of whether such Event of Default has been cured on or prior to the
Event of Default Right Expiration Date) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company at a price equal to the greater of (i) the product of (A) the
Conversion Amount to be redeemed multiplied by (B) the Redemption Premium and
(ii) the product of (X) the Conversion Rate with respect to the Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice multiplied by (Y) the product of (1) the Redemption Premium
multiplied by (2) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Company makes the entire payment
required to be made under this Section 4(b) (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 12. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 3(e), but subject to Section 3(d), until the Event of Default Redemption
Price (together with any Late Charges thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to the terms of this Note. In the event of a partial
redemption of this Note pursuant hereto, the Principal amount redeemed shall be
deducted from the Installment Amount(s) relating to the applicable Installment
Date(s) as set forth in the Event of Default Redemption Notice. In the event of
the Company’s redemption of any portion of this Note under this Section 4(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a

 

15



--------------------------------------------------------------------------------

suitable substitute investment opportunity for the Holder. Accordingly, any
redemption premium due under this Section 4(b) is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder’s actual loss of its
investment opportunity and not as a penalty.

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking and security to the Notes, and
satisfactory to the Holder and (ii) the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property (except such items still issuable under Sections 6 and 16, which shall
continue to be receivable thereafter) issuable upon the conversion or redemption
of the Notes prior to such Fundamental Transaction, such shares of the publicly
traded common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Note been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. Notwithstanding the foregoing, the Holder may elect, at
its sole option, by delivery of written notice to the Company to waive this
Section 5(a) to permit the Fundamental Transaction without the assumption of
this Note. The provisions of this Section 5 shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of this Note.

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty
(20) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a

 

16



--------------------------------------------------------------------------------

Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice or the Holder becoming aware of a
Change of Control if a Change of Control Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (A) consummation of such Change
of Control or (B) the date of receipt of such Change of Control Notice, the
Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 5 shall be redeemed by the Company in cash
at a price equal to the greatest of (i) the product of (w) the Change of Control
Redemption Premium multiplied by (y) the Conversion Amount being redeemed,
(ii) the product of (x) the Change of Control Redemption Premium multiplied by
(y) the product of (A) the Conversion Amount being redeemed multiplied by
(B) the quotient determined by dividing (I) the greatest Closing Sale Price of
the shares of Common Stock during the period beginning on the date immediately
preceding the earlier to occur of (1) the consummation of the applicable Change
of Control and (2) the public announcement of such Change of Control and ending
on the date the Holder delivers the Change of Control Redemption Notice by (II)
the Conversion Price then in effect and (iii) the product of (y) the Change of
Control Redemption Premium multiplied by (z) the product of (A) the Conversion
Amount being redeemed multiplied by (B) the quotient of (I) the aggregate cash
consideration and the aggregate cash value of any non-cash consideration per
share of Common Stock to be paid to the holders of the shares of Common Stock
upon consummation of such Change of Control (any such non-cash consideration
constituting publicly-traded securities shall be valued at the highest of the
Closing Sale Price of such securities as of the Trading Day immediately prior to
the consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 12 and shall have
priority to payments to stockholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. In the event of a partial redemption of this Note pursuant hereto,
the Principal amount redeemed shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as

 

17



--------------------------------------------------------------------------------

set forth in the Change of Control Redemption Notice. In the event of the
Company’s redemption of any portion of this Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to all or substantially all of the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (and shall not be entitled
to beneficial ownership of such shares of Common Stock as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the Holder until such time or
times, if ever, as its right thereto would not result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right to be held similarly in abeyance) to the same extent as if there had been
no such limitation).

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received

 

18



--------------------------------------------------------------------------------

by the holders of shares of Common Stock in connection with the consummation of
such Corporate Event in such amounts as the Holder would have been entitled to
receive had this Note initially been issued with conversion rights for the form
of such consideration (as opposed to shares of Common Stock) at a conversion
rate for such consideration commensurate with the Conversion Rate. Provision
made pursuant to the preceding sentence shall be in a form and substance
satisfactory to the Holder. The provisions of this Section 6 shall apply
similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale or deemed
issuance or sale (such Conversion Price then in effect is referred to herein as
the “Applicable Price”) (the foregoing a “Dilutive Issuance”), then, immediately
after such Dilutive Issuance, the Conversion Price then in effect shall be
reduced to the New Issuance Price. For all purposes of the foregoing (including,
without limitation, determining the adjusted Conversion Price and the New
Issuance Price under this Section 7(a)), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is at
any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof” shall be equal to (1) the lower of
(x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof, minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) upon
the granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or

 

19



--------------------------------------------------------------------------------

exchange of any Convertible Security issuable upon exercise of such Option or
otherwise pursuant to the terms thereof plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Option (or any other Person). Except as contemplated below, no further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or otherwise pursuant to the terms thereof or upon the actual
issuance of such share of Common Stock upon conversion, exercise or exchange of
such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is at any time issuable upon the conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 7(a)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security and otherwise pursuant to the terms
thereof and (y) the lowest conversion price set forth in such Convertible
Security for which one share of Common Stock is issuable upon conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof minus
(2) the sum of all amounts paid or payable to the holder of such Convertible
Security (or any other Person) upon the issuance or sale of such Convertible
Security plus the value of any other consideration received or receivable by, or
benefit conferred on, the holder of such Convertible Security (or any other
Person). Except as contemplated below, no further adjustment of the Conversion
Price shall be made upon the actual issuance of such share of Common Stock upon
conversion, exercise or exchange of such Convertible Securities or otherwise
pursuant to the terms thereof, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price has been or is to be made pursuant to other provisions of this
Section 7(a), except as contemplated below, no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased

 

20



--------------------------------------------------------------------------------

purchase price, additional consideration or increased or decreased conversion
rate (as the case may be) at the time initially granted, issued or sold. For
purposes of this Section 7(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Subscription Date are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 7(a) shall be made if such adjustment would result in an
increase of the Conversion Price then in effect.

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security and/or Adjustment Right is issued in connection with the issuance or
sale or deemed issuance or sale of any other securities of the Company (as
determined by the Holder, the “Primary Security”, and such Option and/or
Convertible Security and/or Adjustment Right, the “Secondary Securities”),
together comprising one integrated transaction (or one or more transactions if
such issuances or sales or deemed issuances or sales of securities of the
Company either (A) have at least one investor or purchaser in common, (B) are
consummated in reasonable proximity to each other and/or (C) are consummated
under the same plan of financing), the consideration per share of Common Stock
with respect to such Primary Security shall be deemed to be equal to the
difference of (x) the lowest price per share for which one share of Common Stock
was issued in such integrated transaction (or was deemed to be issued pursuant
to Section 7(a)(i) or 7(a)(ii) above, as applicable) solely with respect to such
Primary Security, minus (y) with respect to such Secondary Securities, the sum
of (A) the Black Scholes Consideration Value of each such Option, if any,
(B) the fair market value (as determined by the Holder in good faith) or the
Black Scholes Consideration Value, as applicable, of such Adjustment Right, if
any, and (C) the fair market value (as determined by the Holder) of such
Convertible Security, if any, in each case, as determined on a per share basis
in accordance with this Section 7(a)(iv). If any shares of Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the net amount of consideration
received by the Company therefor. If any shares of Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash
(for the purpose of determining the consideration paid for such Common Stock,
Option or Convertible Security, but not for the purpose of the calculation of
the Black Scholes Consideration Value), the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the average VWAP of such security for the five (5) Trading Day period
immediately preceding the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity (for the purpose of determining the consideration paid for such Common
Stock, Option or Convertible Security, but

 

21



--------------------------------------------------------------------------------

not for the purpose of the calculation of the Black Scholes Consideration
Value), the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities
(as the case may be). The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following such Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 5 or Section 7(a), if the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
of Section 5 or Section 7(a), if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

(c) Holder’s Right of Adjusted Conversion Price. Subject to Section 4(n) of the
Securities Purchase Agreement and excluding any Excluded Preferred Securities,
in addition to and not in limitation of the other provisions of this Section 7,
if the Company in any manner issues or sells or enters into any agreement to
issue or sell, any Common Stock, Options or Convertible Securities (any such
securities, “Variable Price Securities”) after the Subscription Date that are
issuable pursuant to such agreement or convertible into or exchangeable or
exercisable for shares of Common Stock pursuant to

 

22



--------------------------------------------------------------------------------

such Options or Convertible Securities, as applicable, at a price which varies
or may vary with the market price of the shares of Common Stock, including by
way of one or more reset(s) to a fixed price, but exclusive of such formulations
reflecting customary anti-dilution provisions (such as share splits, share
combinations, share dividends and similar transactions) (each of the
formulations for such variable price being herein referred to as, the “Variable
Price”), the Company shall provide written notice thereof via facsimile or
electronic mail and overnight courier to the Holder on the date of such
agreement and/or the issuance of such Convertible Securities or Options, as
applicable. Subject to Section 4(n) of the Securities Purchase Agreement, from
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note.

(d) Stock Combination Event Adjustments. If at any time and from time to time on
or after the Subscription Date there occurs any stock split, stock dividend,
stock combination recapitalization or other similar transaction involving the
Common Stock (each, a “Stock Combination Event”, and such date thereof, the
“Stock Combination Event Date”) and the Event Market Price is less than the
Conversion Price then in effect (after giving effect to the adjustment in
Section 7(b) above), then on the sixteenth (16th) Trading Day immediately
following such Stock Combination Event Date, the Conversion Price then in effect
on such sixteenth (16th) Trading Day (after giving effect to the adjustment in
Section 7(b) above) shall be reduced (but in no event increased) to the Event
Market Price. For the avoidance of doubt, (x) if the adjustment in the
immediately preceding sentence would otherwise result in an increase in the
Conversion Price hereunder, no adjustment shall be made and (y) this
Section 7(d) shall only apply to the first Stock Combination Event occurring
after the initial Issuance Date and not any subsequent Stock Combination Event.

(e) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7(e) will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding absent manifest error and whose fees and expenses shall be
borne by the Company.

 

23



--------------------------------------------------------------------------------

(f) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

(g) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

8. COMPANY INSTALLMENT CONVERSION OR REDEMPTION.

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by converting such Installment
Amount in accordance with this Section 8 (a “Installment Conversion”); provided,
however, that the Company may, at its option following notice to the Holder as
set forth below, pay the Installment Amount by redeeming such Installment Amount
in cash (a “Installment Redemption”) or by any combination of an Installment
Conversion and an Installment Redemption so long as all of the outstanding
applicable Installment Amount due on any Installment Date shall be converted
and/or redeemed by the Company on the applicable Installment Date, subject to
the provisions of this Section 8. On the date which is the twenty-sixth
(26th) Trading Day prior to each Installment Date (or, with respect to the
initial Installment Date, the Initial Installment Notice Due Date)(each, an
“Installment Notice Due Date”), the Company shall deliver written notice (each,
a “Installment Notice” and the date all of the holders receive such notice is
referred to as to the “Installment Notice Date”), to each holder of Notes and
such Installment Notice shall (i) either (A) confirm that the applicable
Installment Amount of such holder’s Note shall be converted in whole pursuant to
an Installment Conversion or (B) (1) state that the Company elects to redeem for
cash, or is required to redeem for cash in accordance with the provisions of the
Notes, in whole or in part, the applicable Installment Amount pursuant to an
Installment Redemption and (2) specify the portion of such Installment Amount
which the Company elects or is required to redeem pursuant to an Installment
Redemption (such amount to be redeemed in cash, the “Installment Redemption
Amount”) and the portion of the applicable Installment Amount, if any, with
respect to which the Company will, and is permitted to, effect an Installment
Conversion (such amount of the applicable Installment Amount so specified to be
so converted pursuant to this Section 8 is referred to herein as the
“Installment Conversion Amount”), which amounts when added together, must at
least equal the entire applicable Installment Amount and (ii) if the applicable
Installment Amount is to be paid, in whole or in part, pursuant to an
Installment Conversion, certify that there is not then an Equity Conditions
Failure as of the applicable Installment Notice Date. Each Installment Notice
shall be irrevocable. If the Company does not timely deliver an Installment
Notice in accordance with this Section 8 with respect to a particular
Installment Date, then the Company shall

 

24



--------------------------------------------------------------------------------

be deemed to have delivered an irrevocable Installment Notice confirming an
Installment Conversion of the entire Installment Amount payable on such
Installment Date and shall be deemed to have certified that there is not then an
Equity Conditions Failure in connection with such Installment Conversion. No
later than three (3) Trading Days (or such earlier date as required pursuant to
the 1934 Act or other applicable law, rule or regulation for the settlement of a
trade initiated on the applicable Installment Notice Due Date of such shares of
Common Stock issuable pursuant to the applicable Installment Notice) after
delivery or deemed delivery (as applicable) of the applicable Installment Notice
setting forth an Installment Conversion Amount, the Company shall deliver to the
Holder’s account with DTC such number of shares of Common Stock (the
“Pre-Installment Conversion Shares”) equal to the quotient of (x) such
Installment Conversion Amount divided by (y) the Pre-Installment Conversion
Price, and as to which the Holder shall be the owner thereof as of such time of
delivery or deemed delivery (as the case may be) of such Installment Notice.
Except as expressly provided in this Section 8(a), the Company shall convert
and/or redeem the applicable Installment Amount of this Note pursuant to this
Section 8 and the corresponding Installment Amounts of the Other Notes pursuant
to the corresponding provisions of the Other Notes in the same ratio of the
applicable Installment Amount being converted and/or redeemed hereunder. The
applicable Installment Conversion Amount (whether set forth in the applicable
Installment Notice or by operation of this Section 8) shall be converted in
accordance with Section 8(b) and the applicable Installment Redemption Amount
shall be redeemed in accordance with Section 8(c).

(b) Mechanics of Installment Conversion. Subject to Section 3(d), if the Company
delivers an Installment Notice or is deemed to have delivered an Installment
Notice certifying that such Installment Amount is being paid, in whole or in
part, in an Installment Conversion in accordance with Section 8(a), then the
remainder of this Section 8(b) shall apply. The applicable Installment
Conversion Amount, if any, shall be converted on the applicable Installment Date
at the applicable Installment Conversion Price and the Company shall, on such
Installment Date, deliver to the Holder’s account with DTC such shares of Common
Stock issued upon such conversion (subject to the reduction contemplated by the
immediately following sentence and, if applicable, the penultimate sentence of
this Section 8(b)), provided that the Equity Conditions are then satisfied (or
waived in writing by the Holder) on such Installment Date and an Installment
Conversion is not otherwise prohibited under any other provision of this Note.
The number of shares of Common Stock to be delivered upon such Installment
Conversion shall be reduced by the number of any Pre-Installment Conversion
Shares delivered in connection with such Installment Date. If an Event of
Default occurs during any applicable Equity Conditions Measuring Period, then,
at the option of the Holder designated in writing to the Company, either (i) the
Holder shall return to the Company all, or any part, of such Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (ii) the Conversion Amount used to calculate the Event of Default Redemption
Price shall be reduced by the product of (x) the Installment Conversion Amount
applicable to such Installment Date (as adjusted downward proportionally with
respect to any Pre-Installment Conversion Shares returned to the Company
pursuant to clause (i) above) multiplied by (y) the Conversion Share Ratio. If
the Company confirmed (or is deemed to have confirmed by operation of

 

25



--------------------------------------------------------------------------------

Section 8(a)) the conversion of the applicable Installment Conversion Amount, in
whole or in part, and there was no Equity Conditions Failure as of the
applicable Installment Notice Date (or is deemed to have certified that the
Equity Conditions in connection with any such conversion have been satisfied by
operation of Section 8(a)) but an Equity Conditions Failure occurred between the
applicable Installment Notice Date and any time through the applicable
Installment Date (the “Interim Installment Period”), the Company shall provide
the Holder a subsequent notice to that effect. If there is an Equity Conditions
Failure (which is not waived in writing by the Holder) during such Interim
Installment Period or an Installment Conversion is not otherwise permitted under
any other provision of this Note, then, at the option of the Holder designated
in writing to the Company, the Holder may require the Company to do any one or
more of the following: (i) the Company shall redeem all or any part designated
by the Holder of the unconverted Installment Conversion Amount (such designated
amount is referred to as the “Designated Redemption Amount”) and the Company
shall pay to the Holder within three (3) days of such Installment Date, by wire
transfer of immediately available funds, an amount in cash equal to 125% of such
Designated Redemption Amount, and/or (ii) the Installment Conversion shall be
null and void with respect to all or any part designated by the Holder of the
unconverted Installment Conversion Amount and the Holder shall be entitled to
all the rights of a holder of this Note with respect to such designated part of
the Installment Conversion Amount; provided, however, the Conversion Price for
such designated part of such unconverted Installment Conversion Amount shall
thereafter be adjusted to equal the lesser of (A) the Installment Conversion
Price as in effect on the date on which the Holder voided the Installment
Conversion and (B) the Installment Conversion Price that would be in effect on
the date on which the Holder delivers a Conversion Notice relating thereto as if
such date was an Installment Date. In addition, if any of the Equity Conditions
are not satisfied (or waived in writing by the Holder) on such Installment Date
or an Installment Conversion is not otherwise permitted under any other
provision of this Note, then, at the Holder’s option, either (I) the Holder
shall return any Pre-Installment Conversion Shares delivered in connection with
the applicable Installment Date or (II) the applicable Designated Redemption
Amount shall be reduced by the product of (X) the Installment Conversion Amount
applicable to such Installment Date multiplied by (Y) the Conversion Share
Ratio. If the Company fails to redeem any Designated Redemption Amount by the
third (3rd) day following the applicable Installment Date by payment of such
amount by such date, then the Holder shall have the rights set forth in
Section 12(a) as if the Company failed to pay the applicable Installment
Redemption Price (as defined below) and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(vi)). Notwithstanding anything to the contrary in this
Section 8(b), but subject to 3(d), until the Company delivers Common Stock
representing the Installment Conversion Amount to the Holder, the Installment
Conversion Amount may be converted by the Holder into Common Stock pursuant to
Section 3. In the event that the Holder elects to convert the Installment
Conversion Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Installment Conversion Amount so converted
shall be deducted from the Installment Amount(s) relating to the applicable
Installment Date(s) as set forth in the applicable Conversion Notice.
Notwithstanding anything herein to the contrary, if, with respect to an
Installment Date, the number of Pre-Installment

 

26



--------------------------------------------------------------------------------

Conversion Shares delivered to the Holder exceeds the number of Post-Installment
Conversion Shares with respect to such Installment Date, then the number of
shares of Common Stock equal to such excess shall constitute a credit, at the
option of the Holder, against the number of shares of Common Stock to be issued
to such Holder either (x) in any conversion of this Note pursuant to
Section 3(c)(i) as selected by the Holder or (y) on the Maturity Date, or, if
earlier, the last Installment Date. The Company shall pay any and all taxes that
may be payable with respect to the issuance and delivery of any shares of Common
Stock in any Installment Conversion hereunder.

(c) Mechanics of Installment Redemption. If the Company elects or is required to
effect an Installment Redemption, in whole or in part, in accordance with
Section 8(a), then the Installment Redemption Amount, if any, shall be redeemed
by the Company in cash on the applicable Installment Date by wire transfer to
the Holder of immediately available funds in an amount equal to the applicable
Installment Redemption Amount (the “Installment Redemption Price”). If the
Company fails to redeem such Installment Redemption Amount on such Installment
Date by payment of the Installment Redemption Price, then, at the option of the
Holder designated in writing to the Company (any such designation shall be a
“Conversion Notice” for purposes of this Note), the Holder may require the
Company to convert all or any part of the Installment Redemption Amount at the
Installment Conversion Price (determined as of the date of such designation as
if such date were an Installment Date). Conversions required by this
Section 8(c) shall be made in accordance with the provisions of Section 3(c).
Notwithstanding anything to the contrary in this Section 8(c), but subject to
Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Installment Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice. Redemptions required by this Section 8(c)
shall be made in accordance with the provisions of Section 12.

(d) Deferred Installment Amount. Notwithstanding any provision of this
Section 8(d) to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company no later than the Trading
Day immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount deferred, the “Deferral Amount”, and such
deferral, each a “Deferral”) until any subsequent Installment Date selected by
the Holder, in its sole discretion, in which case, the Deferral Amount shall be
added to, and become part of, such subsequent Installment Amount and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

(e) Acceleration of Installment Amounts. Notwithstanding any provision of this
Section 8 to the contrary, but subject to Section 3(d), if the Company delivers
an

 

27



--------------------------------------------------------------------------------

Installment Notice and confirms, or is deemed to have delivered and confirmed,
in whole or in part, an Installment Conversion in accordance with Section 8(a)
(each such applicable Installment Date, a “Current Installment Date”), during
the period commencing on the Installment Notice Due Date immediately prior to
such applicable Current Installment Date and ending on the Trading Day
immediately prior to the next Installment Date (each, an “Installment Period”),
the Holder may elect, at its option and in its sole discretion, at one or more
times in such Installment Period, either (x) if such election is made prior to
third (3rd) Trading Day immediately prior to such Current Installment Date
(each, a “Pre-Delivery Acceleration Expiration Date”), to increase the
Installment Conversion Amount (and related Installment Amount) with respect to
such Current Installment Date in which case, such Acceleration Amount(s) (as
defined below) shall be added to, and become part of, the Installment Amount as
such Installment Amount may have been increased pursuant to the terms hereof,
payable on such applicable Installment Date by including such Acceleration
Amount(s) in the Installment Amount for the applicable Installment Date and
shall be payable in Common Stock by including such Acceleration Amount(s) in the
Installment Conversion Amount for the applicable Installment Date and (y) if
such election is made on or after the Pre-Delivery Acceleration Expiration Date,
to convert other Installment Amounts as of such election date (each, an
“Acceleration”, and each such amount of acceleration or conversion, as
applicable, an “Acceleration Amount”, and each such election date, an
“Acceleration Date”), in whole or in part, at the Installment Conversion Price
of such Current Installment Date (with “Installment Conversion Price” replacing
“Conversion Price” and the “Acceleration Date” replacing “Conversion Date” for
all purposes hereunder with respect to such Acceleration) in accordance with the
conversion procedures set forth in Section 3 hereunder, mutatis mutandis. Any
such notice delivered by the Holder (each, an “Acceleration Notice”) shall set
forth (i) the Acceleration Amount(s), (ii) the applicable Current Installment
Date and (iii) the date that such Acceleration Amount(s) should have been paid
if not for the Holder’s right to accelerate such Installment Amount(s) pursuant
to this Section 8(e). To the extent more than one Installment Period exists as
of an Acceleration Date, the Holder shall also elect in such Acceleration Notice
which Pre-Installment Conversion Price or Installment Conversion Price, as
applicable, that shall apply with respect to such Acceleration. The Company
shall deliver Pre-Installment Conversion Shares to the Holder with respect to
any Acceleration occurring prior to the Pre-Delivery Acceleration Expiration
Date related to the Current Installment Date attributable to such Acceleration
as soon as commercially practicable after the applicable Acceleration Date, but
no later than the second (2nd) Trading Day after such Acceleration Date. Subject
to Section 3(d), until the Company delivers shares of Common Stock representing
the applicable Acceleration Amount to the Holder, such Acceleration Amount may
be converted by the Holder into shares of Common Stock pursuant to Section 3(c)
without regard to this Section 8(e). Notwithstanding anything to the contrary in
this Section 8(e), (with respect to each period commencing on an Installment
Notice Due Date (the “Current Installment Notice Due Date”) and ending on the
Trading Day immediately prior to the next Installment Notice Due Date (each, an
“Acceleration Measuring Period”), the Holder may not elect to effect an
Acceleration (the “Current Acceleration”, and such date of determination, the
“Current Acceleration Determination Date”) during such Acceleration Measuring
Period if the

 

28



--------------------------------------------------------------------------------

Installment Conversion Amount with respect to the Installment Date related to
such Current Acceleration (as adjusted for such Current Acceleration and any
other Accelerations and Deferrals during such Acceleration Measuring Period)
exceeds five (5) times the Installment Amount with respect to the Installment
Date related to such Current Acceleration (without regard to any Accelerations
or Deferrals with respect to the Installment Date related to such Current
Acceleration).

9. REDEMPTIONS AT THE COMPANY’S ELECTION.

(a) Company Optional Redemption. At any time after the later of (x) thirty
(30) calendar days after the Applicable Date (as defined in the Securities
Purchase Agreement) and (y) the date no Equity Conditions Failure exists, the
Company shall have the right to redeem all, but not less than all, of the
Conversion Amount then remaining under this Note (the “Company Optional
Redemption Amount”) on the Company Optional Redemption Date (each as defined
below) (a “Company Optional Redemption”). The portion of this Note subject to
redemption pursuant to this Section 9(a) shall be redeemed by the Company in
cash at a price (the “Company Optional Redemption Price”) equal to 120% of the
greater of (i) the Conversion Amount being redeemed as of the Company Optional
Redemption Date and (ii) the product of (1) the Conversion Rate with respect to
the Conversion Amount being redeemed as of the Company Optional Redemption Date
multiplied by (2) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Company Optional Redemption Notice Date and ending on the Trading Day
immediately prior to the date the Company makes the entire payment required to
be made under this Section 9(a). The Company may exercise its right to require
redemption under this Section 9(a) by delivering a written notice thereof by
facsimile or electronic mail and overnight courier to all, but not less than
all, of the holders of Notes (the “Company Optional Redemption Notice” and the
date all of the holders of Notes received such notice is referred to as the
“Company Optional Redemption Notice Date”). The Company may deliver only one
Company Optional Redemption Notice hereunder and such Company Optional
Redemption Notice shall be irrevocable. The Company Optional Redemption Notice
shall (x) state the date on which the Company Optional Redemption shall occur
(the “Company Optional Redemption Date”) which date shall not be less than
ninety (90) Trading Days nor more than one hundred and eighty (180) Trading Days
following the Company Optional Redemption Notice Date, (y) certify that there
has been no Equity Conditions Failure and (z) state the aggregate Conversion
Amount of the Notes which is being redeemed in such Company Optional Redemption
from the Holder and all of the other holders of the Notes pursuant to this
Section 9(a) (and analogous provisions under the Other Notes) on the Company
Optional Redemption Date. Notwithstanding anything herein to the contrary,
(i) if no Equity Conditions Failure has occurred as of the Company Optional
Redemption Notice Date but an Equity Conditions Failure occurs at any time prior
to the Company Optional Redemption Date, (A) the Company shall provide the
Holder a subsequent notice to that effect and (B) unless the Holder waives the
Equity Conditions Failure, the Company Optional Redemption shall be cancelled
and the applicable Company Optional Redemption Notice shall be null and void and
(ii) at any time prior to the date the Company Optional Redemption Price is
paid, in full, the Company Optional Redemption

 

29



--------------------------------------------------------------------------------

Amount may be converted, in whole or in part, by the Holders into shares of
Common Stock pursuant to Section 3. All Conversion Amounts converted by the
Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date. Redemptions made pursuant to this Section 9(a)
shall be made in accordance with Section 12. In the event of a partial
redemption of this Note pursuant hereto, the Principal amount redeemed shall be
deducted in reverse order starting from the final Installment Amount to be paid
hereunder on the final Installment Date, unless the Holder otherwise indicates
and allocates among any Installment Dates hereunder in a written notice to the
Company. In the event of the Company’s redemption of any portion of this Note
under this Section 9, the Holder’s damages would be uncertain and difficult to
estimate because of the parties’ inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 9 is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 9(a), then it must
simultaneously take the same action with respect to all of the Other Notes.

10. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note, and
(c) shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Notes, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the Notes then outstanding
(without regard to any limitations on conversion).

11. RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve 100 million shares of
Common Stock (as adjusted for stock splits, stock dividends, recapitalizations
and similar events occurring after the Subscription Date) out of its authorized
and unissued Common Stock solely for the purpose of effecting the conversion of
the Notes, including without limitation, Installment Conversions and
Accelerations. So long as any of the Notes are

 

30



--------------------------------------------------------------------------------

outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, (x) if on or prior to the
Share Reservation Deadline, 100 million shares of Common Stock (as adjusted for
stock splits, stock dividends, recapitalizations and similar events occurring
after the Subscription Date) out of its authorized and unissued Common Stock
solely for the purpose of effecting the conversion of the Notes, including
without limitation, Installment Conversions and Accelerations, (less such number
of shares of Common Stock issued upon conversion, including without limitation,
Installment Conversions and Accelerations of the Notes) and (y) if after the
Share Reservation Deadline, 150% of the number of shares of Common Stock as
shall from time to time be necessary to effect the conversion, including without
limitation, Installment Conversions and Accelerations, of all of the Notes then
outstanding, provided that at no time shall the number of shares of Common Stock
so reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions and assuming
this Note remains outstanding until the Maturity Date) (the “Required Reserve
Amount”). The Required Reserve Amount (including, without limitation, each
increase in the number of shares so reserved) shall be allocated pro rata among
the holders of the Notes based on the original principal amount of the Notes
held by each holder on the Closing Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

(b) Insufficient Authorized Shares. If, notwithstanding Section 11(a), and not
in limitation thereof, at any time after the Stockholder Meeting Deadline, while
any of the Notes remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than seventy five (75) days
after the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. At any time after the Stockholder
Meeting Deadline, in the event that the Company is prohibited from issuing
shares of Common Stock upon any conversion due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common

 

31



--------------------------------------------------------------------------------

Stock, the “Authorized Failure Shares”), in lieu of delivering such Authorized
Failure Shares to the Holder, the Company shall pay cash in exchange for the
redemption of such portion of the Conversion Amount convertible into such
Authorized Failure Shares at a price equal to the sum of (i) the product of
(x) such number of Authorized Failure Shares and (y) the greatest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date the Holder delivers the applicable Conversion Notice with respect to such
Authorized Failure Shares to the Company and ending on the date of such issuance
and payment under this Section 11(a); and (ii) to the extent the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of Authorized Failure Shares,
any brokerage commissions and other out-of-pocket expenses, if any, of the
Holder incurred in connection therewith. Nothing contained in Section 11(a) or
this Section 11(b) shall limit any obligations of the Company under any
provision of the Securities Purchase Agreement.

12. REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. The Company shall deliver the applicable Company Optional Redemption Price
to the Holder in cash on the applicable Company Optional Date. Notwithstanding
anything herein to the contrary, in connection with any redemption hereunder at
a time the Holder is entitled to receive a cash payment under any of the other
Transaction Documents, at the option of the Holder delivered in writing to the
Company, the applicable Redemption Price hereunder shall be increased by the
amount of such cash payment owed to the Holder under such other Transaction
Document and, upon payment in full or conversion in accordance herewith, shall
satisfy the Company’s payment obligation under such other Transaction Document.
In the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 19(d)) representing the outstanding
Principal which has not been redeemed. In the event that the Company does not
pay the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, (y) the Company shall immediately return this Note, or issue
a new Note (in accordance with Section 19(d)),

 

32



--------------------------------------------------------------------------------

to the Holder, and in each case the principal amount of this Note or such new
Note (as the case may be) shall be increased by an amount equal to the
difference between (1) the applicable Redemption Price (as the case may be, and
as adjusted pursuant to this Section 12, if applicable) minus (2) the Principal
portion of the Conversion Amount submitted for redemption and (z) the Conversion
Price of this Note or such new Notes (as the case may be) shall be automatically
adjusted with respect to each conversion effected thereafter by the Holder to
the lowest of (A) the Conversion Price as in effect on the date on which the
applicable Redemption Notice is voided, (B) 80% of the lowest Closing Bid Price
of the Common Stock during the period beginning on and including the date on
which the applicable Redemption Notice is delivered to the Company and ending on
and including the date on which the applicable Redemption Notice is voided and
(C) 80% of the quotient of (I) the sum of the five (5) lowest VWAPs of the
Common Stock during the twenty (20) consecutive Trading Day period ending and
including the Trading Day immediately preceding the applicable Conversion Date
divided by (II) five (5) (it being understood and agreed that all such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period). The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile or electronic mail a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is three (3) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

13. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

14. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

(a) Rank. All payments due under this Note (a) shall rank pari passu with all

 

33



--------------------------------------------------------------------------------

Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries (other than Permitted Senior Indebtedness solely with respect
to Permitted Senior Indebtedness Collateral).

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes and the Permitted Senior Indebtedness)
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing.

(e) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock.

(f) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions (each, an “Asset Transfer”), other than (i) sales, leases,
licenses, assignments, transfers, conveyances and other dispositions of such
assets or rights by the Company and its Subsidiaries in the ordinary course of
business consistent with its past practice and (ii) sales of inventory and
product in the ordinary course of business. Notwithstanding the foregoing,
(I) on or after the six month anniversary of the Issuance Date (or, if a Current
Public Information Failure (as defined in the Registration Rights Agreement)
then exists, such later date such Current Public Information Failure is cured)
(such date, the “144 Date”), the Company may transfer any of its Intellectual
Property Rights (as defined in the Securities Purchase Agreement) to any bona
fide joint venture entity formed between the Company or any of its Subsidiaries
and the City of Suqian, China (or any of its Affiliates) (each, a “China JV”);
provided,

 

34



--------------------------------------------------------------------------------

that (x) the Company provides the Collateral Agent and the Holder prior written
notice of each such transfer, which transfer shall be consummated pursuant to
documentation in form and substance satisfactory to the Required Holders, in its
sole discretion and (y) in connection with such transfer the Company obtains a
worldwide, royalty-free, non-revocable, freely transferable and sublicensable,
perpetual license from the applicable China JV to permit the Company, any of its
Subsidiaries or any sublicensee thereof to use such Intellectual Property in
form and substance satisfactory to the Required Holders, in its sole discretion
and (II) on or after the Effective Date (as defined in the Registration Rights
Agreement) of the initial Registration Statement filed pursuant to the
Registration Rights Agreement, the Company may transfer up to $2.5 million of
laminator equipment, in the aggregate, to the China JVs and the Foreign
Subsidiaries and no more than $1.6 million in cash, in the aggregate, to the
China JVs (as defined in the Security Agreement) (each such transfer of assets
in compliance with the foregoing, a “Permitted JV Asset Transfer”). In addition
to the foregoing, in any given calendar month, the Company may transfer Cash to
its Foreign Subsidiaries to pay the actual employee wages and other operational
expenses of such Foreign Subsidiaries due and payable in such calendar month
(the “Monthly Foreign Expense Amount”); provided, that such aggregate amount of
Cash shall not exceed the lesser of (x) such Monthly Foreign Expense Amount and
(y) $25,000. For the avoidance of doubt, the Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, effect any
Asset Transfer to any China JV or any Foreign Subsidiary except in compliance
with this Section 14(e).

(g) Maturity of Indebtedness. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, permit any Indebtedness
of the Company or any of its Subsidiaries to mature or accelerate prior to the
Maturity Date.

(h) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by or publicly contemplated to be conducted by the Company and each of
its Subsidiaries on the Subscription Date or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose.

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 

35



--------------------------------------------------------------------------------

(k) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action necessary or advisable to maintain all
of the Intellectual Property Rights of the Company and/or any of its
Subsidiaries that are necessary or material to the conduct of its business in
full force and effect.

(l) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

(m) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an affiliate thereof. In addition, other than with respect to
compensation to natural person employees of the Company for services rendered in
the ordinary course of business consistent with past practices and approved by
the board of directors of the Company, the Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with TFG Radiant
Investment Group Ltd. or any of its Affiliates (collectively, “TFG Radiant”) to
the extent that any consideration to be paid, directly or indirectly, to TFG
Radiant in such transaction or series of related transactions consists of Cash.

(n) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of sixty-five percent (65%) in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement and the Notes)
or (ii) issue any other securities that would cause a breach or default under
the Notes or the Warrants.

(o) New Subsidiaries. Simultaneously with the acquisition or formation of each
New Subsidiary, the Company shall cause such New Subsidiary to execute, and
deliver to each holder of Notes, all Security Documents (as defined in the
Securities Purchase Agreement) and Guaranties (as defined in the Securities
Purchase Agreement) as requested by the Collateral Agent or the Required
Holders, as applicable. The Company shall also deliver to the Collateral Agent
an opinion of counsel to such New

 

36



--------------------------------------------------------------------------------

Subsidiary that is reasonably satisfactory to the Collateral Agent and the
Required Holders covering such legal matters with respect to such New Subsidiary
becoming a guarantor of the Company’s obligations, executing and delivering the
Security Document and the Guaranties and any other matters that the Collateral
Agent or the Required Holders may reasonably request. The Company shall deliver,
or cause the applicable Subsidiary to deliver to the Collateral Agent, each of
the physical stock certificates of such New Subsidiary, along with undated stock
powers for each such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Collateral Agent and the Required Holders that the security
interest in such uncertificated securities has been transferred to and perfected
by the Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of
the Uniform Commercial Code or any other similar or local or foreign law that
may be applicable). Notwithstanding the foregoing, this Section 14(o) shall not
apply to Excluded Collateral (as defined in the Security Agreement).

(p) Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent not less than thirty (30) days’ prior written notice of any
change in the location of any Collateral (as defined in the Security Documents),
other than to locations set forth in the Perfection Certificate (as defined in
the Securities Purchase Agreement) hereto and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Holder and holders of the Other Notes from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules as the Collateral Agent or any
Holder may reasonably require, designating, identifying or describing the
Collateral.

(q) Controlled Accounts; Control Account Release.

(i) General. The Company shall establish and maintain cash management services
of a type and on terms reasonably satisfactory to Holder at and each bank listed
on Schedule 14(q)(i) attached hereto (each a “Controlled Account Bank”) and
cause all cash and cash equivalents of the Company or any of its Subsidiaries to
be held in Accounts (as defined in the Security Agreement) at one or more
Controlled Account Banks in accordance therewith. Subject to the foregoing, the
Company shall establish and maintain Controlled Account Agreements with the
Collateral Agent (as each such term is defined in the Security Agreement) and
each Controlled Account Bank, in form and substance reasonably acceptable to the
Collateral Agent and the Required Holders, with respect to each account
maintained at such bank on behalf of Company and/or its Subsidiaries (each such
account a “Controlled Account” and collectively, the “Controlled Accounts”),
including, without limitation, the Master Restricted Accounts (as defined below)
and the Operating Accounts (as defined below). Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any and all instructions originated by the Collateral
Agent directing the disposition of the funds in the Controlled Accounts without
further consent

 

37



--------------------------------------------------------------------------------

by the Company or any such Subsidiaries, (B) the Controlled Account Bank waives,
subordinates or agrees not to exercise any rights of setoff or recoupment or any
other claim against the applicable Controlled Account other than for payment of
its service fees and other charges directly related to the administration of
such Controlled Account and for returned checks or other items of payment,
(C) with respect to any Master Restricted Accounts, the Controlled Account Bank
shall not comply with any instructions, directions or orders of any form with
respect to the Master Restricted Account other than instructions, directions or
orders originated by the applicable holder of Notes and (D) with respect to each
Controlled Account (other than the Master Restricted Account) (collectively, the
“Operating Accounts”), upon the instruction of Collateral Agent (an “Activation
Instruction”), the Controlled Account Bank shall not comply with any
instructions, directions or orders of any form with respect to the Operating
Accounts other than instructions, directions or orders originated by Collateral
Agent. The Collateral Agent shall not issue an Activation Instruction with
respect to the Operating Accounts unless an Event of Default has occurred and is
continuing at the time such Activation Instruction is issued.

(ii) Additional Controlled Account Agreements. If at any time on or after the
Closing Date, the average daily balance of any Account of the Company or any of
its Subsidiaries that is not subject to a Controlled Account Agreement, in form
and substance reasonably satisfactory to the Collateral Agent and the Required
Holders, in favor of the Collateral Agent exceeds $50,000 (the “Maximum Per
Account Free Cash Amount”) during any calendar month (including the calendar
month in which the Closing Date occurs), the Company shall either (x) within
twenty-one (21) calendar days following the last day of such calendar month,
deliver to the Collateral Agent a Controlled Account Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by the
Company and the depositary bank in which such Account is maintained or
(y) within two (2) Business Days following such date, effect a transfer to a
Controlled Account of a cash amount sufficient to reduce the amount of the
Company’s or the applicable Subsidiary’s cash held in such Account to an amount
not in excess of the Maximum Per Account Free Cash Amount.

(iii) Maximum Free Cash Amount. Notwithstanding anything to the contrary
contained in Section 14(q)(ii) above, and without limiting any of the foregoing,
if at any time on or after the date that is twenty-one (21) calendar days
following the Closing Date, the total aggregate amount of the Company’s and any
of its Subsidiaries, in the aggregate, cash that is not held in a Controlled
Account exceeds $150,000 (the “Maximum Free Cash Amount”), the Company shall
within two (2) Business Days following such date, effect a transfer to a
Controlled Account of a cash amount sufficient to reduce the total aggregate
amount of the Company’s and its Subsidiaries’, as applicable, cash that is not
held in a Controlled Account to an amount not in excess of the Maximum Free Cash
Amount.

 

38



--------------------------------------------------------------------------------

(iv) [INSERT IF HOLDER IS INITIALLY REQUIRED TO DEPOSIT ANY AMOUNT IN A MASTER
RESTRICTED ACCOUNT PURSUANT TO THE SECURITIES PURCHASE AGREEMENT: Holder Master
Restricted Account.

(1) General. The Company shall establish and maintain a bank account for each
holder of Notes (collectively, including the Holder Master Restricted Account,
the “Master Restricted Accounts”) at a Controlled Account Bank, which Master
Restricted Account applicable to a holder of Notes shall be subject to a
Controlled Account Agreement in form and substance reasonably acceptable to such
holder of Notes. On the Issuance Date, the Company shall have directed the
initial Buyers to deposit an aggregate of $25 million of the Purchase Price (as
defined in the Securities Purchase Agreement) into Master Restricted Accounts.

(2) Control Account Release. Upon the occurrence of any Control Account Release
Event, the Holder shall, as soon as commercially practicable, but in no event
later than two (2) Trading Days thereafter, cause the applicable Control Account
Release Amount to be released from the Holder Master Restricted Account and
deposited into an bank account specified in writing by the Company on or prior
to such date (each a “Control Account Release”); provided, that if the Company
fails to select a bank account in a writing delivered to the Holder on or prior
to such second Trading Day, the Holder shall effect such Control Account Release
as soon as commercially practicable after receipt of such bank account election
from the Company.

(3) Grant of Security Interest. The Company hereby grants and pledges to the
Holder a continuing security interest in any cash or other assets, from time to
time, in the Holder Master Restricted Account attributable to the Restricted
Principal hereunder (the “Collateral”) to secure prompt repayment of any and all
amounts outstanding hereunder from time to time and to secure prompt performance
by the Company of each of its covenants and duties under the Transaction
Documents (as defined in the Securities Purchase). Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral. Notwithstanding any filings undertaken related to
Holder’s rights under the Delaware Uniform Commercial Code, the Holder’s Lien
(as defined in the Notes) on the Collateral shall remain in effect for so long
as any Restricted Principal remains outstanding. Notwithstanding the foregoing,
upon any Control Account Release, but solely with respect to such portion of the
Restricted Principal hereunder subject to such Control Account Release (each, a
“Control Account Release Amount”), the Holder hereby automatically releases any
lien hereunder on such Control Account Release Amount.

(4) Cash Payment Obligations. Notwithstanding anything herein to the contrary,
at the option of the Holder, the Holder may satisfy all, or any part, of any
redemption or other cash payment obligation of the Company hereunder and/or
pursuant to any other Transaction Document (as defined in the

 

39



--------------------------------------------------------------------------------

Securities Purchase Agreement) (each, a “Cash Payment Obligation”) from the
Collateral in the Holder Master Restricted Account, including, without
limitation, in connection with any Event of Default, Change of Control, Company
Installment Redemption or payment due at the Maturity Date. In connection with
any Cash Payment Obligation hereunder, the Company hereby irrevocably consents
to the Holder’s delivery of an instruction letter to the Controlled Account Bank
to release Collateral from the Holder Master Restricted Account in an amount not
to exceed such Cash Payment Obligation to the Holder. Notwithstanding the
foregoing, in the absence of any such election by the Holder, the Company shall
remain obligated to pay such Cash Payment Obligation to the Holder without
regard to any Collateral in the Holder Master Restricted Account. Upon the
occurrence of any event which could reasonably be expected to result in a Cash
Payment Obligation, the Holder may, at the Holder’s option, withdraw any
Collateral in the Holder Master Restricted Account; provided that (x) such
withdrawn amount shall not exceed such amount which the Holder reasonably
believes would be necessary to satisfy such Cash Payment Obligation, and
(y) such withdrawal shall not constitute the delivery of a Redemption Notice
hereunder or payment hereunder unless the Holder specifies in writing to the
Company that the Holder has applied such Collateral in satisfaction of such Cash
Payment Obligation.

(5) Breach of Controlled Account Agreement. If the Controlled Account Bank
breaches any covenant or other term or condition of any Account Control
Agreement or otherwise fails to promptly comply with the instructions of the
Holder in connection with the Collateral, the Holder may, at its option,
withdraw the Collateral from the Controlled Account Bank and hold such
Collateral until such time as (x) the Company and the Holder have agreed upon a
replacement Controlled Account Bank and (y) a Controlled Account Agreement with
respect to such Collateral and a new account shall have been duly executed by
the Company, the Holder and the replacement Controlled Account Bank.
Notwithstanding anything herein to the contrary, if the Company or any of its
Subsidiaries receives any of the Collateral in breach of any Account Control
Agreement (or receives notice from any holder of Notes that an amount was wired
to the Company from a Master Restricted Account attributable to such holder of
Notes without the proper authorization of such holder of Notes), the Company
shall promptly cause such amounts to be returned to such applicable Master
Restricted Account.]

[INSERT IF HOLDER IS NOT INITIALLY REQUIRED TO DEPOSIT ANY AMOUNT IN A MASTER
RESTRICTED ACCOUNT PURSUANT TO THE SECURITIES PURCHASE AGREEMENT: [Intentionally
Omitted]]

(r) Financial Covenants; Announcement of Operating Results.

(i) Revenue Test. The Revenue of the Company and its Subsidiaries, in the
aggregate, for the 2014 fiscal year shall be at least $4.5 million (the “Revenue
Test”).

 

40



--------------------------------------------------------------------------------

(ii) Cash Test. So long as this Note is outstanding, Available Cash of the
Company and its U.S Subsidiaries, in the aggregate, shall equal or exceed $2
million (the “Cash Test”, and together with the Revenue test, the “Financial
Tests”).

(iii) Operating Results Announcement. On the tenth Business Day of each calendar
month, commencing on August 14, 2014, the Company shall publicly disclose and
disseminate (such date, the “Announcement Date”) a statement to the effect that
the Company is not in breach of any Financial Test for such prior calendar
month. On the Announcement Date, the Company shall also provide to the Holders a
certification, executed on behalf of the Company by the Chief Financial Officer
of the Company, certifying that the Company satisfied each Financial Test for
such prior calendar month (together with back-up documentation in form and
substance satisfactory to the Collateral Agent and the Required Holders). If the
Company has failed to meet a Financial Test for such prior calendar month (a
“Financial Covenant Failure”), the foregoing written certification that the
Company provides to the Holders shall also state each Financial Test that has
not been met (a “Financial Covenant Failure Notice”). Concurrently with the
delivery of each Financial Covenant Failure Notice to the Holders, the Company
shall also make publicly available (as part of a Quarterly Report on Form 10-Q,
Annual Report on Form 10-K or on a Current Report on Form 8-K, or otherwise) the
Financial Covenant Failure Notice and the fact that an Event of Default has
occurred under the Notes.

(s) Budget. During the period commencing on the Issuance Date through and
including the Applicable Date, the Company shall comply with the terms and
conditions of the expense budget attached hereto as Schedule 14(s).

(t) Independent Investigation. At the request of the Holder either (x) at any
time when an Event of Default has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute an Event of Default or (z) at any time the Holder reasonably believes
an Event of Default may have occurred or be continuing, the Company shall hire
an independent, reputable investment bank selected by the Company and approved
by the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours, inspect all
contracts, books, records, personnel, offices and other facilities and
properties of the Company and its Subsidiaries and, to the extent available to
the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may

 

41



--------------------------------------------------------------------------------

reasonably request. The Company shall permit the Independent Investigator to
discuss the affairs, finances and accounts of the Company with, and to make
proposals and furnish advice with respect thereto to, the Company’s officers,
directors, key employees and independent public accountants or any of them (and
by this provision the Company authorizes said accountants to discuss with such
Independent Investigator the finances and affairs of the Company and any
Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

15. SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Transaction Documents (including, without limitation,
the Security Agreement, the other Security Documents and the Guaranties).

16. DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to
Section 7, if the Company shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however,
that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times, if any, the
Holder shall be granted such rights (and any rights under this Section 16 on
such initial rights or on any subsequent such rights to be held similarly in
abeyance) to the same extent as if there had been no such limitation).

17. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the holders of
Notes representing at least sixty-five (65%) of the aggregate principal amount
of the Notes then outstanding shall be required for any change, waiver or
amendment to this Note. Any change, waiver or amendment so approved shall be
binding upon all existing and future holders of this Note and any Other Notes;
provided, however, that no such change, waiver or, as applied to any of the
Notes held by any particular holder of Notes, shall, without the written consent
of that particular holder, (i) reduce the amount of Principal, reduce the amount
of accrued and unpaid Interest, or extend the Maturity Date, of the Notes,
(ii) disproportionally and adversely affect any rights under the Notes of any
holder of Notes (except that a holder of Notes that does not have any of its
Notes secured by cash amounts in a Master Control Account will not be deemed to
be disproportionally and adversely effected by any change, waiver or amendment
to any other holder’s Notes or consideration granted to any other holder of
Notes in connection with any change, waiver or amendment related to any
provision relating to any Master Restricted Account); or (iii) modify any of the
provisions of, or impair the right of any holder of Notes under, this 17.

 

42



--------------------------------------------------------------------------------

18. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

19. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 19(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 19(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 19(d))
representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 19(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 19(a) or Section 19(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

43



--------------------------------------------------------------------------------

20. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note (including, without limitation, compliance with
Section 7).

21. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

22. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

44



--------------------------------------------------------------------------------

23. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 23 shall permit any waiver of
any provision of Section 3(d).

24. DISPUTE RESOLUTION.

(a) Submission to Dispute Resolution.

(i) In the case of a dispute relating to a Bid Price, a Closing Bid Price, a
Closing Sale Price, a Conversion Price, a Company Optional Redemption Price, an
Installment Conversion Price, a Pre-Installment Conversion Price, an Alternate
Conversion Price, a VWAP or a fair market value or the arithmetic calculation of
a Conversion Rate, the Restricted Principal, or the applicable Redemption Price
(as the case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Company or the Holder (as the case
may be) shall submit the dispute to the other party via facsimile or electronic
mail (A) if by the Company, within two (2) Business Days after the occurrence of
the circumstances giving rise to such dispute or (B) if by the Holder at any
time after the Holder learned of the circumstances giving rise to such dispute.
If the Holder and the Company are unable to promptly resolve such dispute
relating to such Bid Price, such Closing Bid Price, such Closing Sale Price,
such Conversion Price, such Company Optional Redemption Price, such Installment
Conversion Price, such Pre-Installment Conversion Price, such Alternate
Conversion Price, such VWAP or such fair market value, or the arithmetic
calculation of such Conversion Rate, the Restricted Principal or such applicable
Redemption Price (as the case may be), at any time after the second
(2nd) Business Day following such initial notice by the Company or the Holder
(as the case may be) of such dispute to the Company or the Holder (as the case
may be), then the Holder may, at its sole option, select an independent,
reputable investment bank to resolve such dispute.

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 24 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses
(A) and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the

 

45



--------------------------------------------------------------------------------

Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 24 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 24, (ii) a dispute relating to a
Conversion Price includes, without limitation, disputes as to (A) whether an
issuance or sale or deemed issuance or sale of Common Stock occurred under
Section 7(a), (B) the consideration per share at which an issuance or deemed
issuance of Common Stock occurred, (C) whether any issuance or sale or deemed
issuance or sale of Common Stock was an issuance or sale or deemed issuance or
sale of Excluded Securities, (D) whether an agreement, instrument, security or
the like constitutes and Option or Convertible Security and (E) whether a
Dilutive Issuance occurred, (iii) the terms of this Note and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iv) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 24 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 24 and (v) nothing in this Section 24 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 24).

 

46



--------------------------------------------------------------------------------

25. NOTICES; CURRENCY; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of fifteen percent
(15%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

26. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

47



--------------------------------------------------------------------------------

27. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

28. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 24 above, the Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Nothing contained
herein (i) shall be deemed or operate to preclude the Holder from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder, to realize on any collateral
or any other security for such obligations, or to enforce a judgment or other
court ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 24. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

29. JUDGMENT CURRENCY.

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 29 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 29(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

48



--------------------------------------------------------------------------------

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 29(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

30. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

31. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

32. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

(b) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 7) of shares of Common Stock (other
than rights of the type described in Section 6(a) hereof) that could result in a
decrease in the net consideration received by the Company in connection with, or
with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

 

49



--------------------------------------------------------------------------------

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(d) “Alternate Event of Default Conversion Price” means, with respect to any
Alternate Event of Default Conversion that price which shall be the lowest of
(i) the applicable Conversion Price as in effect on the Trading Day immediately
preceding the time of the delivery or deemed delivery of the applicable
Conversion Notice, and (ii) 80% of the lower of (A) the VWAP of the Common Stock
as of the Trading Day immediately preceding the time of the delivery or deemed
delivery of the applicable Conversion Notice and (B) the price computed as the
quotient of (I) the sum of the five (5) lowest VWAPs of the Common Stock during
the twenty (20) consecutive Trading Day period ending and including the Trading
Day immediately preceding the delivery or deemed delivery of the applicable
Conversion Notice, divided by (II) five (5) (such period, the “Alternate Event
of Default Conversion Notice Measuring Period”). All such determinations to be
appropriately adjusted for any share dividend, share split, share combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such Alternate Event of Default Conversion
Notice Measuring Period.

(e) “Approved Stock Plan” means any employee benefit plan or agreement which has
been approved by the board of directors of the Company prior to or subsequent to
the Subscription Date pursuant to which shares of Common Stock and standard
options to purchase Common Stock may be issued to any employee, officer,
consultant or director for services provided to the Company in their capacity as
such.

(f) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(g) “Available Cash” means Cash of the Company or any of its Subsidiaries
available for use by the Company or such Subsidiary without restriction (for the
avoidance of doubt, any amounts held the Master Restricted Accounts shall not be
Available Cash).

 

50



--------------------------------------------------------------------------------

(h) “Black Scholes Consideration Value” means the value of the applicable
Option, Convertible Security or Adjustment Right (as the case may be) as of the
date of issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

(i) “Bloomberg” means Bloomberg, L.P.

(j) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(k) “Cash” of the Company and its Subsidiaries on any date shall be determined
from such Persons’ books maintained in accordance with GAAP, and means, without
duplication, the cash, cash equivalents and Eligible Marketable Securities
accrued by the Company and its wholly owned Subsidiaries on a consolidated basis
on such date.

(l) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries. Notwithstanding the forgoing, a
Permitted JV Asset Transfer shall not be a Change of Control hereunder.

(m) “Change of Control Redemption Premium” means 125%.

(n) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such

 

51



--------------------------------------------------------------------------------

security on the Principal Market, as reported by Bloomberg, or, if the Principal
Market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of such security prior to 4:00:00
p.m., New York time, as reported by Bloomberg, or, if the Principal Market is
not the principal securities exchange or trading market for such security, the
last closing bid price or last trade price, respectively, of such security on
the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg, or if the foregoing do not apply, the
last closing bid price or last trade price, respectively, of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the Closing Bid Price or the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Bid Price or the Closing Sale Price (as the case may be) of such security on
such date shall be the fair market value as mutually determined by the Company
and the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 24. All such determinations shall be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

(o) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

(p) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(q) “Control Account Release Amount” means, with respect to any given Control
Account Release Event, such amount of Cash as specified in the applicable clause
of the definition of “Control Account Release Event”.

(r) “Control Account Release Event” means, as applicable, (i) with respect to
any Restricted Principal designated to be converted in a Conversion Notice, the
Company’s receipt of both (A) such Conversion Notice hereunder executed by the
Holder in which all, or any part, of the Principal to be converted includes any
Restricted Principal and (B) written confirmation by the Holder that the shares
of Common Stock issued pursuant to such Conversion Notice have been properly
delivered in accordance with Section 3(c) (in each case, as adjusted, if
applicable, to reflect the withdrawal of any Conversion Notice, in whole or in
part, by the Holder, whether pursuant to Section 3(c)(ii) or otherwise),
(ii) the Company’s receipt of a notice by the Holder electing to effect a
release of Cash with respect to any Restricted Principal to the Company,
(iii) the Holder Release Pro Rata Amount of $1,000,000 on the third Trading Day
after the

 

52



--------------------------------------------------------------------------------

occurrence of the Effective Date (as defined in the Registration Rights
Agreement) of the initial Registration Statement required to be filed pursuant
to the Registration Rights Agreement, and (iv) the occurrence of each
Installment Date, so long as any Restricted Principal remains outstanding
hereunder as of such Installment Date, with respect to such amount of Restricted
Principal equal to the lesser of (x) the Restricted Principal then outstanding
hereunder and (y) the sum of (A) the Holder Release Pro Rata Amount of (I) if on
or prior to the 144 Date, $1,000,000 or (II) if after the 144 Date, $1,700,000
(as applicable, the “Base Installment Release Amount”) and (B) the greater of
(I) zero and (II) an amount of Restricted Principal, if any, equal to the
difference of (1) such Installment Amount, less (2) the sum of the applicable
Base Installment Release Amount, and such amount of Principal then outstanding
that is not Restricted Principal; provided, in the case of clauses (iii) and
(iv) above, as of such date of determination, no Equity Conditions Failure
exists.

(s) “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

(t) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

(u) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or
(ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”; provided, that Current Subsidiaries shall not include any China
JV.

(v) “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

(w) “Eligible Marketable Securities” as of any date means marketable securities
which would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date in accordance with GAAP, and which are
permitted under the Company’s investment policies as in effect on the Issuance
Date or approved thereafter by the Company’s Board of Directors.

(x) “Equity Conditions” means, with respect to an given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination (or, with respect to the initial Installment Date, during
the period beginning on the Initial Installment Notice Due Date and ending on
and including the initial Installment Date) either (x) one or more Registration
Statements filed pursuant to

 

53



--------------------------------------------------------------------------------

the Registration Rights Agreement shall be effective and the prospectus
contained therein shall be available on such applicable date of determination
(with, for the avoidance of doubt, any shares of Common Stock previously sold
pursuant to such prospectus deemed unavailable) for the resale of the lesser of
(I) the number of shares of Common Stock then issuable, in the aggregate, upon
conversion in full of the Notes (without regards to any limitation on conversion
set forth herein) and (II) the greater of (A) 5 million Registrable Securities
(as adjusted for stock splits, stock dividends, recapitalizations and similar
events occurring after the Subscription Date) and (B) all shares of Common Stock
to be issued in connection with the event requiring this determination (or
issuable upon conversion of the Conversion Amount being redeemed in the event
requiring this determination (without regard to any limitations on conversion
set forth herein)) (each, a “Required Minimum Securities Amount”), in each case,
in accordance with the terms of the Registration Rights Agreement and there
shall not have been during such period any Grace Periods (as defined in the
Registration Rights Agreement) or (y) all Registrable Securities shall be
eligible for sale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement) without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of the Notes, other issuance of securities with respect to the Notes and
exercise of the Warrants) and no Current Information Failure (as defined in the
Registration Rights Agreement) exists or is continuing; (ii) on each day during
the period beginning thirty calendar days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock (including all
Registrable Securities) is listed or designated for quotation (as applicable) on
an Eligible Market and shall not have been suspended from trading on an Eligible
Market (other than suspensions of not more than two (2) days and occurring prior
to the applicable date of determination due to business announcements by the
Company) nor shall delisting or suspension by an Eligible Market have been
threatened (with a reasonable prospect of delisting occurring after giving
effect to all applicable notice, appeal, compliance and hearing periods) or
pending either (A) in writing by such Eligible Market or (B) by falling below
the minimum listing maintenance requirements of the Eligible Market on which the
Common Stock is then listed or designated for quotation (as applicable);
(iii) during the Equity Conditions Measuring Period, the Company shall have
delivered all shares of Common Stock issuable upon conversion of this Note on a
timely basis as set forth in Section 3 hereof and all other shares of capital
stock required to be delivered by the Company on a timely basis as set forth in
the other Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination (or issuable upon conversion
of the Conversion Amount being redeemed in the event requiring this
determination) may be issued in full without violating Section 3(d) hereof;
(v) any shares of Common Stock to be issued in connection with the event
requiring determination (or issuable upon conversion of the Conversion Amount
being redeemed in the event requiring this determination (without regards to any
limitations on conversion set forth herein)) may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned,

 

54



--------------------------------------------------------------------------------

terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause (1) any Registration Statement
required to be filed pursuant to the Registration Rights Agreement to not be
effective or the prospectus contained therein to not be available for the resale
of the applicable Required Minimum Securities Amount of Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (2) any
Registrable Securities to not be eligible for sale pursuant to Rule 144 without
the need for registration under any applicable federal or state securities laws
(in each case, disregarding any limitation on conversion of the Notes, other
issuance of securities with respect to the Notes and exercise of the Warrants)
and no Current Information Failure exists or is continuing; (viii) the Holder
shall not be in (and no other holder of Notes shall be in) possession of any
material, non-public information provided to any of them by the Company, any of
its Subsidiaries or any of their respective affiliates, employees, officers,
representatives, agents or the like; (ix) on each day during the Equity
Conditions Measuring Period, the Company otherwise shall have been in compliance
with each, and shall not have breached any representation or warranty in any
material respect (other than representations or warranties subject to material
adverse effect or materiality, which may not be breached in any respect) or any
covenant or other term or condition of any Transaction Document, including,
without limitation, the Company shall not have failed to timely make any payment
pursuant to any Transaction Document; (x) on each Trading Day during the Equity
Conditions Measuring Period, there shall not have occurred any Volume Failure or
Price Failure as of such applicable date of determination; (xi) on the
applicable date of determination (A) no Authorized Share Failure shall exist or
be continuing and the applicable Required Minimum Securities Amount of shares of
Common Stock are available under the certificate of incorporation of the Company
and reserved by the Company to be issued pursuant to the Notes and (B) all
shares of Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination (without regards to any
limitations on conversion set forth herein)) may be issued in full without
resulting in an Authorized Share Failure; (xii) on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default; and (xiii) the shares of Common Stock issuable pursuant the
event requiring the satisfaction of the Equity Conditions are duly authorized
and listed and eligible for trading without restriction on an Eligible Market.

(y) “Equity Conditions Failure” means that (i) on any day during the period
commencing twenty (20) Trading Days prior to the applicable Company Optional
Redemption Notice Date through the applicable Company Optional Redemption Date
Date or (ii) on any day during the period commencing twenty (20) Trading Days
prior to the applicable Installment Notice Date through the later of the
applicable Installment Date and the date on which the applicable shares of
Common Stock are actually delivered to the Holder, (iii) any day during the
period commencing twenty (20) Trading Days prior to the date of the applicable
Controlled Account Release Event through the date of the applicable Controlled
Account Release Event, or (iv) any day during the period commencing twenty
(20) Trading Days prior to the applicable Alternate Preferred Tail Period
Commencement Date through, and including, the last Trading Day in the applicable
Alternate Preferred Tail Period (as adjusted as provided in Section 3(e)(i)(2)),
the Equity Conditions have not been satisfied (or waived in writing by the
Holder).

 

55



--------------------------------------------------------------------------------

(z) “Event Market Price” means, with respect to any Stock Combination Event
Date, 125% of the quotient determined by dividing (x) the sum of the VWAP of the
Common Stock for each of the five (5) lowest Trading Days during the twenty
(20) consecutive Trading Day period ending and including the Trading Day
immediately preceding the sixteenth (16th) Trading Day after such Stock
Combination Event Date, divided by (y) five (5).

(aa) “Excluded Securities” means (i) shares of Common Stock or standard options
or restricted stock units to purchase Common Stock issued to directors, officers
or employees of the Company for services rendered to the Company in their
capacity as such pursuant to an Approved Stock Plan (as defined above), provided
that (A) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options or restricted stock units, as applicable)
after the Subscription Date pursuant to this clause (i) do not, in the
aggregate, exceed more than 5% of the Common Stock issued and outstanding
immediately prior to the Subscription Date and (B) the exercise price of any
such options is not lowered, none of such options are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such options are otherwise materially changed in any manner that adversely
affects any of the Buyers; (ii) shares of Common Stock issued upon the
conversion or exercise of Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) issued prior to the Subscription Date, provided that the
conversion price of any such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) is not lowered (other than in accordance with the
terms thereof in effect as of the Subscription Date) from the conversion price
in effect as of the Subscription Date (whether pursuant to the terms of such
Convertible Securities or otherwise), none of such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause
(i) above) are otherwise materially changed in any manner that adversely affects
any of the Buyers; (iii) the shares of Common Stock issuable upon conversion of
the Notes or otherwise pursuant to the terms of the Notes; provided, that the
terms of the Notes are not amended, modified or changed on or after the
Subscription Date (other than antidilution adjustments pursuant to the terms
thereof in effect as of the Subscription Date), and (iv) the shares of Common
Stock issuable upon exercise of the Warrants; provided, that the terms of the
Warrants are not amended, modified or changed on or after the Subscription Date
(other than antidilution adjustments pursuant to the terms thereof in effect as
of the Subscription Date).

(bb) “Excluded Preferred Securities” means shares of Common Stock issued, from
time to time, pursuant to the certificate of designations (whether as dividends,
in a conversion or otherwise) of the Company’s Series A Preferred Stock or

 

56



--------------------------------------------------------------------------------

Series C Preferred Stock, in each case, solely to the extent such Series A
Preferred Stock or Series C Preferred Stock is issued and outstanding as of the
Subscription Date; provided that, none of the terms or conditions of such
Convertible Securities are materially amended or waived in any manner that
adversely affects any of the holders of Notes.

(cc) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(4) consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, reorganize,
recapitalize or reclassify the Common Stock (which shall not include a reverse
stock split), or (ii) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company.

(dd) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(ee) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

(ff) [INSERT IF HOLDER IS REQUIRED TO INITIALLY DEPOSIT ANY AMOUNT IN A MASTER
RESTRICTED ACCOUNT PURSUANT TO THE SECURITIES PURCHASE AGREEMENT: “Holder Master
Restricted Account” means, solely with respect to the Holder, account number
[            ] at [            ], or such other account as may be directed by
the Holder, from time to time, subject to a Controlled Account Agreement in
favor of the Holder in a form reasonably acceptable to the Holder.][INSERT IF
HOLDER IS NOT REQUIRED TO INITIALLY DEPOSIT ANY AMOUNT IN A MASTER RESTRICTED
ACCOUNT PURSUANT TO THE SECURITIES PURCHASE AGREEMENT: [Intentionally Omitted]]

 

57



--------------------------------------------------------------------------------

(gg) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

(hh) “Holder Release Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date (solely
to the extent this Note has any Restricted Principal on the Closing Date) and
(ii) the denominator of which is the aggregate original principal amount of all
Notes with Restricted Principal (as defined in the applicable Notes) on the
Closing Date issued to the initial purchasers pursuant to the Securities
Purchase Agreement on the Closing Date.

(ii) “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(jj) “Initial Installment Notice Due Date” means the earlier of (x) the
Effective Date (as defined in the Registration Rights Agreement) of the initial
Registration Statement and (y) September 18, 2014.

(kk) “Installment Amount” means the sum of (A) (i) with respect to any
Installment Date other than the Maturity Date, the lesser of (x) the quotient of
(I) the Principal amount outstanding under this Note as of the initial
Installment Date, divided by (II) the number of Installment Dates occurring
hereunder (as determined as of the initial Installment Date assuming no
Deferrals, Accelerations, redemptions or conversions hereunder prior to the
Maturity Date) and (y) the Principal amount then outstanding under this Note as
of such Installment Date, and (ii) with respect to the Installment Date that is
the Maturity Date, the Principal amount then outstanding under this Note as of
such Installment Date (in each case, as any such Installment Amount may be
reduced pursuant to the terms of this Note, whether upon conversion, redemption
or otherwise), (B) any Deferral Amount deferred pursuant to Section 8(d) and
included in such Installment Amount in accordance therewith, (C) and Accelerated
Amount accelerated pursuant to Section 8(e) and included in such Installment
Amount in accordance therewith and (D) in each case of clauses (A) through
(C) above, the sum of any accrued and unpaid Interest as of such Installment
Date under this Note, the applicable Make-Whole Amount with respect to such
Installment Amount, if any, and accrued and unpaid Late Charges, if any, under
this Note as of such Installment Date. In the event the Holder shall sell or
otherwise transfer any portion of this Note, the transferee shall be allocated a
pro rata portion of the each unpaid Installment Amount hereunder.

(ll) “Installment Conversion Price” means, with respect to a particular date of
determination, the lowest of (i) the Conversion Price then in effect, (ii) 85%
of the VWAP of the Common Stock as of the Trading Day immediately preceding the
applicable Installment Date and (iii) 85% of the quotient of (A) the sum of the
VWAP of the Common Stock for each of the five (5) lowest Trading Days during the
twenty three (23) consecutive Trading Day period ending and including the
Trading Day immediately prior to the applicable Installment Date, divided by
(B) five (5). All such determinations to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction during any
such measuring period.

 

58



--------------------------------------------------------------------------------

(mm) “Installment Date” means (i) the twenty-sixth (26th) Trading Day after the
Initial Installment Notice Due Date, (ii) then, (x) if the first Trading Day of
the calendar month immediately following the initial Installment Date occurs
less than twenty (20) Trading Days after the initial Installment Date, the first
Trading Day of the second calendar month immediately following the initial
Installment Date or (y) otherwise, the first Trading Day of the calendar month
immediately following the initial Installment Date, (iii) thereafter, the first
Trading Day of the calendar month immediately following the previous Installment
Date until the Maturity Date, and (iv) the Maturity Date.

(nn) “Interest Date” means, with respect to any given calendar month, (x) if
prior to the initial Installment Date or after the Maturity Date, the first
Trading Day of such calendar month or (y) if on or after the initial Installment
Date, but on or prior to the Maturity Date, such Installment Date, if any, in
such calendar month.

(oo) “Interest Rate” means eight percent (8%) per annum, as may be adjusted from
time to time in accordance with Section 2.

(pp) “Make-Whole Amount” means, as of any given date and as applicable, the sum
of (i) in connection with any conversion, installment or redemption, the amount
of any Interest that, but for any conversion, installment or redemption
hereunder on such given date, would have accrued with respect to the Conversion
Amount being converted or redeemed under this Note at the Interest Rate for the
period from such given date through the Maturity Date, discounted to the present
value of such interest using a discount rate equal to the interest rate of U.S.
Treasury Bonds with equivalent remaining terms from the applicable Conversion
Date through the Maturity Date and (ii) solely with respect to an Alternate
Conversion (as defined in Section 3(e)), an amount equal to 25% of the
applicable Alternate Conversion Amount (excluding any Make-Whole Amount pursuant
to this clause 32(pp)(ii)).

(qq) “Maturity Date” shall mean [            ]2; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date,
provided further that if a Holder elects to convert some or all of this Note
pursuant to Section 3 hereof, and the Conversion Amount would be limited
pursuant to Section 3(d) hereunder, the Maturity Date shall automatically be
extended until such time as such provision shall not limit the conversion of
this Note.

 

2  Insert 60 month anniversary of the Issuance Date.

 

59



--------------------------------------------------------------------------------

(rr) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

(ss) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(tt) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(uu) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the Securities
Purchase Agreement, as in effect as of the Subscription Date (iii) Indebtedness
secured by Permitted Liens or unsecured but as described in clauses (iv) and
(v) of the definition of Permitted Liens and (iv) the Permitted Senior
Indebtedness.

(vv) “Permitted Senior Indebtedness” means the Indebtedness set forth on
Schedule 3(s) the Securities Purchase Agreement, as in effect as of the
Subscription Date, provided, however, that the aggregate outstanding amount of
such Indebtedness permitted hereunder (taking into account the maximum amounts
which may be advanced under the loan documents evidencing such Indebtedness)
does not at any time exceed $9.5 million.

(ww) “Permitted Senior Indebtedness Collateral” means any Excluded Collateral
(as defined in the Security Agreement) secured by Permitted Liens by the holders
of Permitted Senior Indebtedness as in effect as of the Subscription Date.

(xx) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to Indebtedness in an aggregate amount
not to exceed $150,000, (v) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clause (iv) above, provided that any extension, renewal or
replacement Lien

 

60



--------------------------------------------------------------------------------

shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vi) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payments of custom duties in connection with the
importation of goods, (vii) Liens arising from judgments, decrees or attachments
in circumstances not constituting an Event of Default under Section 4(a)(xii)
and (viii) Liens with respect to the Permitted Senior Indebtedness Collateral.

(yy) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

(zz) “Post-Installment Conversion Shares” means that number of shares of Common
Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares.

(aaa) “Pre-Installment Conversion Price” means, with respect to a particular
date of determination, the lowest of (i) the Conversion Price then in effect,
(ii) 85% of the VWAP of the Common Stock as of the Trading Day immediately
preceding the date of the delivery or deemed delivery of the applicable
Installment Notice and (iii) 85% of the quotient of (A) the sum of the VWAP of
the Common Stock for each of the five (5) lowest Trading Days during the
twenty-three (23) consecutive Trading Day period ending and including the
Trading Day immediately preceding the date of the delivery or deemed delivery of
the applicable Installment Notice, divided by (B) five (5). All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during any such measuring period.

(bbb) “Price Failure” means, with respect to a particular date of determination,
the VWAP of the Common Stock on any Trading Day during any five (5) Trading Days
during the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination fails to exceed $0.30 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during any such measuring period.

(ccc) “Principal Market” means the Nasdaq Capital Market.

(ddd) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Company Optional Redemption Notice, the Installment Notices with
respect to any Installment Redemption and the Change of Control Redemption
Notices, and each of the foregoing, individually, a “Redemption Notice.”

(eee) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a) (other than Sections 4(a)(ix) through 4(a)(xi)), 125%
or (ii) in the case of the Events of Default described in Sections 4(a)(ix)
through 4(a)(xi), 100%.

 

61



--------------------------------------------------------------------------------

(fff) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices, the Company Optional Redemption
Prices and the Installment Redemption Prices, and each of the foregoing,
individually, a “Redemption Price.”

(ggg) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

(hhh) “Restricted Principal” means, as of any given date, the difference of
(i) all cash amounts held in the Master Restricted Account of the Holder as of
the Closing Date and (ii) all cash amounts released from the Master Restricted
Account of the Holder to the Company (or at the Company’s direction) on or prior
to such given date.

(iii) “Revenue” means, with respect to any given cash flow, receivable or other
general intangible, the revenue directly attributable thereto of the Company or
any of its Subsidiaries, as determined in accordance with GAAP.

(jjj) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

(kkk) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

(lll) “Security Agreement” shall have the meaning as set forth in the Securities
Purchase Agreement.

(mmm) “Subscription Date” means July 18, 2014.

(nnn) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

(ooo) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

(ppp) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on

 

62



--------------------------------------------------------------------------------

such exchange or market for less than 4.5 hours or any day that the Common Stock
is suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00:00 p.m., New York time) unless such day is otherwise designated as a
Trading Day in writing by the Holder or (y) with respect to all determinations
other than price determinations relating to the Common Stock, any day on which
The New York Stock Exchange (or any successor thereto) is open for trading of
securities.

(qqq) “Volume Failure” means, with respect to a particular date of
determination, the aggregate daily dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on any eight (8) Trading
Days during the twenty (20) Trading Day period ending on the Trading Day
immediately preceding such date of determination (such period, the “Volume
Failure Measuring Period”), is less than $350,000 (as adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions occurring after the Subscription Date). All such determinations to
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Volume
Failure Measuring Period.

(rrr) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

(sss) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 24. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

(ttt) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

63



--------------------------------------------------------------------------------

33. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries. Nothing contained in this Section 33 shall limit any
obligations of the Company, or any rights of the Holder, under Section 4(i) of
the Securities Purchase Agreement.

[signature page follows]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

ASCENT SOLAR TECHNOLOGIES, INC. By:  

 

  Name:   Title:

Senior Convertible Note - Signature Page



--------------------------------------------------------------------------------

EXHIBIT I

ASCENT SOLAR TECHNOLOGIES, INC.

CONVERSION NOTICE

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $0.0001 par value per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 

Date of Conversion:

  

 

 

Aggregate Principal to be converted:

 

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:

   

 

Aggregate Make-Whole Amount (if any)

   

 

 

AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:

 

 

Please confirm the following information:

 

Conversion Price:

 

 

Number of shares of Common Stock to be issued:

 

 

Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction:  

 

Check here if all or any portion of the aggregate Principal being converted
includes any Restricted Principal:

¨ If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:            



--------------------------------------------------------------------------------

¨ If this Conversion Notice is being delivered with respect to an Additional
Installment Conversion, check here if Holder is electing to use the following
Installment Conversion Price:            

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

  ¨ Check here if requesting delivery as a certificate to the following name and
to the following address:

 

Issue to:

  

 

  

 

  

 

 

  ¨ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:

  

 

DTC Number:

  

 

Account Number:

  

 

 

Date:                  ,         

 

Name of Registered Holder By:  

 

  Name:     Title:     Tax ID:  

 

  Facsimile:  

 

E-mail Address:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
                     to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated             ,
20     from the Company and acknowledged and agreed to by                     .

 

ASCENT SOLAR TECHNOLOGIES, INC. By:  

 

  Name:   Title: